Citation Nr: 0823077	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  02-19 144	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of gonorrhea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to April 1975.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
that determined that no new and material evidence had been 
received to reopen claims for service connection for PTSD and 
service connection for residuals of gonorrhea. 

In October 2003, the Board determined that new and material 
evidence sufficient to reopen a claim for service connection 
for PTSD had been received.  The Board then remanded the case 
to the RO for additional development.  

Because the veteran submitted a claim for service connection 
for "mental disorders" and because multiple psychiatric 
diagnoses are of record, the Board has recharacterized the 
PTSD claim to include any diagnosed acquired psychiatric 
disorder.

Service connection for PTSD or other acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  By rating decision issued in November 1998, the RO denied 
service connection for residuals of gonorrhea and properly 
notified the veteran of that decision.  

2.  Evidence received since the November 1998 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The November 1998-issued RO rating decision, which denied 
service connection for residuals of gonorrhea, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to 
warrant reopening the previously and finally denied service 
connection claim and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) and VA must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  These notices must be provided 
prior to an initial unfavorable decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought.  
To satisfy this requirement, VA must look at the bases for 
the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, VA's notice letter sent to the claimant in June 
2006 includes the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, adequate notice has been provided, as VA has 
informed the claimant of the evidence needed to reopen the 
gonorrhea-related claim and to establish service connection, 
which was found insufficient in the previous denial.  

VA's AMC has also queried the National Personnel Records 
Center (NPRC) for additional records, obtained additional VA 
clinical records, and attempted to obtain private medical 
reports that the veteran had identified.  In July 2006, NPRC 
supplied duplicate service treatment records (STRs).  In 
March 2007, the AMC obtained records from the Social Security 
Administration (SSA).

In the above-mentioned June 2006 letter to the claimant, the 
AMC notified him specifically concerning service connection 
for PTSD and reopening a claim of service connection for 
residuals of gonorrhea.  The rules for assigning effective 
dates and disability ratings were also discussed.  

VA's duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of notice followed by readjudication of the claim) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance 
of notification followed by readjudication of the claim, such 
as a statement of the case or supplemental statement of the 
case, cures a timing defect).  

In this case, VA's duty to notify was satisfied subsequent to 
the initial decision by way of the June 2006 post-remand 
letter sent to the claimant that addressed all notice 
elements.  The letter informed the claimant of what evidence 
was required to substantiate the claims and of the claimant's 
and VA's respective duties for obtaining evidence.  The 
claimant was asked to submit evidence and/or information in 
his possession.  Although the notice letter was not sent 
before the initial decision, this timing error is not 
unfairly prejudicial to the claimant because the actions 
taken by VA after providing notice cured the timing error.  

The claimant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond.  The AOJ has readjudicated the 
case by way of a supplemental statement of the case issued in 
March 2008 after notice was provided.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In April 1998, the 
veteran was examined by VA for residuals of gonorrhea and 
none was found.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all available STRs and VA and private medical 
reports.  The claimant was provided an opportunity to set 
forth his contentions during a hearing before the undersigned 
Veterans Law Judge.  Neither the claimant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any other additional existing evidence 
that is necessary for fair adjudication of the claim that VA 
has not exhaustively attempted to obtain.  No further notice 
or assistance to the claimant is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In May 1996, the veteran, though his elected representative, 
requested service connection for gonorrhea.  He reported 
treatment for this condition in 1973 at Subic Bay, Philippine 
Islands.  The RO denied the claim in a decision mailed to the 
veteran in November 1998.  The veteran submitted a notice of 
disagreement (NOD) in December 1998.  The RO issued a 
statement of the case (SOC) in February 1999.  The veteran 
filed a VA Form 9, Substantive Appeal in February 1999; 
however, he withdrew that appeal in January 2001, which 
allowed the November 1998-issued rating decision to become 
final. 

In April 2001, the veteran requested that his claim for 
service connection for gonorrhea be reopened.  As such, the 
application to reopen was received prior to August 29, 2001, 
the effective date of the amended version of 38 C.F.R. 
§ 3.156(a) and; therefore, the amended provisions are not for 
application in this case.  38 C.F.R. § 3.156(a) (2001 & 
2007).

As noted above, the prior final decision on the matter is a 
November 1998-issued rating decision.  The pertinent evidence 
of file in November 1998 includes STRs, service personnel 
documents, a VA examination report, private medical records, 
and statements and testimony of the veteran.  In October 
2003, the Board remanded the case for a search for missing 
STRs.  

The Board must determine whether new and material evidence 
has been submitted to reopen the claim for service connection 
for gonorrhea.  In determining whether newly submitted 
evidence is truly new, however, the old evidence must first 
be discussed briefly.  

The STRs reflect that at his enlistment examination, the 
veteran reported no relevant history.  The examiner found the 
genitourinary system to be normal.  The STRs do not mention 
any in-service genitourinary complaint.  

The STRs also reflect that the veteran underwent a separation 
examination in March 1975.  There is no report of medical 
history upon which the veteran might have reported a 
genitourinary complaint and, unfortunately, the examiner 
failed to annotate the condition of the genitourinary system 
on the examination report.  

The veteran underwent another examination in June 1975 for 
Naval Reserve duty.  A June 1975 report of medical history 
reflects that the veteran checked "no" to a history of 
gonorrhea.  The examiner failed to complete the clinical 
evaluation portion of the separation examination report, 
including the genitourinary system. 

The veteran's initial application for service connection for 
gonorrhea was received at the RO in May 1996.  He reported 
that he contracted gonorrhea while at Subic Bay, Philippines 
in 1973.  He named two service comrades as witnesses.

The veteran submitted a private treatment report dated in 
January 1997 that notes left testicular pain, better.  The 
assessment was left orchiditis, resolved.  In January 1998, 
he had no testicular complaint, his voiding was normal, and 
there was no bloody urine, although benign prostatic 
hypertrophy was noted.

In April 1998, the veteran again reported a bout of gonorrhea 
in 1973 for which he received three penicillin injections.  
He named three witnesses to the event. 

During an April 1998 VA general medical compensation 
examination, the veteran reported treatment for gonorrhea in 
1973 with no current infection.  The external genitalia were 
normal and the impression was history of gonorrhea.  

In a November 1998-issued rating decision, the RO denied 
service connection for gonorrhea on the basis that the STRs 
showed no treatment for the condition and that there was no 
medical evidence of a current disability.  Because the 
veteran withdrew his initial appeal of this decision, it 
became final.

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  

"New and material" evidence, for purposes of this appeal, 
is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also 
Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans, was not altered by the 
ruling in Hodge, and continues to be binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decision issued in 
November 1998.  Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The evidence received by VA since the November 1998-issued 
rating decision includes VA and private medical records, 
service personnel records, SSA records, testimony offered 
before the undersigned Veterans Law Judge, and statements of 
the veteran.  The VA and private medical evidence and SSA 
records consist of reports that do not add any substantive 
information to the record.  Thus, these items do not contain 
any new and material evidence.  

In January 2001, the veteran claimed treatment in service in 
1973 for gonorrhea.  This is not new evidence.  The RO had 
previously considered this contention.  

In May 2003, the veteran testified before the undersigned 
Veterans Law Judge that he suspected that a left testicle 
lump was a residual of gonorrhea and that it might be 
cancerous.  He recalled that this painful lump began in or 
around 1998.  This evidence is not new.  The November 1998-
issued rating decision considered the 1997 and 1998-dated 
private medical reports of a painful left testicle.

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Because none of the evidence submitted is 
new and material evidence, the application to reopen a claim 
of service connection for residuals of gonorrhea must 
therefore be denied.


ORDER

New and material evidence not having been submitted, the 
previously denied claim of entitlement to service connection 
for residuals of gonorrhea is not reopened and the appeal is 
denied.  


REMAND

Regarding the veteran's claim for an acquired psychiatric 
disorder, including PTSD, although at the time of his 
enlistment examination (March 21, 1973), the examiner found 
the veteran psychiatrically normal, a March 1975 separation 
examination report is largely incomplete and the result of 
any psychiatric or personality evaluation at separation is 
not recorded.  Moreover, there is no medical history 
questionnaire to accompany the separation examination report.  
Thus, the existence of a psychiatric disorder at the time of 
separation is entirely possible.

Further, a June 1975 report of medical history for the Naval 
Reserves reflects that the veteran checked "yes" to 
depression and excessive worry and "yes" to nervous trouble 
of any sort.  The clinical evaluation portion of this 
examination report, including psychiatric and personality 
deviation, like the separation examination report, was left 
uncompleted by the examiner.  Thus, although the veteran has 
clearly reported psychiatric symptoms within a year of 
separation from active service, his military examiners failed 
to address the issue.  

Post-service medical evidence includes a March 1998 VA mental 
disorders compensation examination report that reflects three 
Axis I diagnoses: (1) PTSD, chronic, moderate; (2) major 
depressive disorder, severe, recurrent, without psychotic 
features; and, (3) schizophrenia, residual.  The VA 
psychiatrist then stated, "It is ascertainable that the pre-
morbid and early aspects of his mixed clinical picture did 
appear during his military tenure, has worsened over time, 
and has caused him to be totally and permanently vocationally 
impaired and severely disabled in all other aspects of 
life."

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) 
(West 2007).  Therefore, a medical opinion should be obtained 
prior to adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination.  The claims file should be 
made available to the physician for 
review of the pertinent evidence and the 
physician should elicit a complete 
history of nervous symptoms from the 
veteran and answer the following:

I.  What is the current psychiatric 
diagnosis or diagnoses?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset during 
active service, within one year of 
separation from active service, or 
is otherwise related to active 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim.  38 C.F.R. § 3.655 (2007).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


